--------------------------------------------------------------------------------

EXHIBIT 10.06
 
INTERCREDITOR AND LIEN SUBORDINATION AGREEMENT
 
THIS INTERCREDITOR AND LIEN SUBORDINATION AGREEMENT (“Agreement”) is dated as of
October 18, 2011, between (i) KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), whose address is 127 Public Square, Cleveland, Ohio
44114 Attn: Asset Based Lending, and (ii) each of GOODMAN MANUFACTURING COMPANY,
L.P., a Texas limited partnership, GOODMAN COMPANY, L.P., a Delaware limited
partnership, and GOODMAN SALES COMPANY, a Texas corporation (collectively
“Goodman”), whose address is 5151 San Felipe, Suite 500, Houston, Texas
77056.  KeyBank and Goodman may sometimes be referred to collectively as the
“Creditors”.
 
WITNESSETH
 
WHEREAS,  KeyBank is providing financial accommodations to Universal Supply
Group, Inc., a New York corporation (“Universal”), Colonial Commercial Corp., a
New York corporation, The RAL Supply Group, Inc., a New York corporation, and
S&A Supply, Inc., a New York corporation (collectively, with Universal, the
“Borrowers”) pursuant to that certain Credit and Security Agreement by and among
Borrowers and KeyBank, dated as of October 18, 2011 (as the same may from time
to time be amended, restated or otherwise modified or replaced, the “Credit
Agreement”); and
 
WHEREAS, all indebtedness and other obligations of one or more Borrowers to
KeyBank, or any of its affiliates, pursuant to the Credit Agreement (including,
without limitation, all loans, letters of credit and other financial
accommodations granted pursuant to the Credit Agreement), and every other
liability now or hereafter owing by the Borrowers to KeyBank, or any of its
affiliates (collectively, the “KeyBank Obligations”), are secured by a lien on
all personal property of the Borrowers (“KeyBank Collateral”), as the same is
described in more detail in the Credit Agreement (“KeyBank Lien”); the KeyBank
Collateral includes, without limitation, the “Goodman Collateral”, including,
without limitation, any Borrower’s proceeds of Consignment Inventory, but it
does not include any of the “Consignment Inventory” (as those terms are defined
below); and
 
WHEREAS, Goodman has entered into contractual arrangements with Universal
pursuant to which Goodman has agreed, under certain conditions, to (a) deliver
certain air conditioning and heating products and parts to Universal from time
to time, on a consignment basis, for sale by Universal in the ordinary course of
its business (all goods and parts delivered to Universal on a consignment basis,
whether currently in consignment or consigned in the future, that have not been
purchased by Universal from Goodman pursuant to and in accordance with the
agreements between Universal and Goodman are herein referred to as the
“Consignment Inventory”); and (b) sell certain other air conditioning and
heating products and parts to Universal from time to time (all goods and parts
purchased by Universal from Goodman, whether currently in Universal’s inventory
or purchased in the future, and whether purchased directly without having ever
been on consignment, or whether first delivered to Universal on a consignment
basis and then purchased by Universal from Goodman pursuant to and in accordance
with the agreements between Universal and Goodman, are collectively referred to
herein as the “Purchased Inventory”).  In no event shall the term “Purchased
Inventory” as used herein refer to any inventory of Universal that was not sold
or consigned to Universal by Goodman, and in no event shall the term
“Consignment Inventory” as used herein refer to any inventory of Universal that
was not consigned to Universal by Goodman; and
 
 
 

--------------------------------------------------------------------------------

 
 
Intercreditor and Lien Subordination Agreement
 
WHEREAS, Universal is indebted to Goodman pursuant to that certain Promissory
Note dated March 24, 2010, in the original principal amount of Two Million
Dollars ($2,000,000), with an outstanding principal balance on the date hereof
of One Million Two Hundred Ninety-Nine Thousand Six Hundred Seventy-Nine and
63/100 Dollars  ($1,299,679.63) (as amended and as the same may from time to
time be further amended, the “Goodman Note”); and
 
WHEREAS, to secure performance and payment of all debts, obligations and
liabilities of Universal to Goodman, including but not limited to the
obligations to pay for Purchased Inventory and to make payments due under the
Goodman Note, Goodman and Universal entered into a Consignment and Security
Agreement dated as of May 13, 2005 (the “Goodman Security Agreement”), under
which Universal granted to Goodman a security interest in all Purchased
Inventory, in all proceeds of the Purchased Inventory and of the Consignment
Inventory, and in the Program Payments (such security interest is referred to
herein as the “Goodman Lien”; and the Purchased Inventory, all proceeds of the
Purchased Inventory and of the Consignment Inventory, and the Program Payments
are collectively referred to herein as the “Goodman Collateral”, it being
understood that the Consignment Inventory is not part of the Goodman
Collateral); and
 
WHEREAS, Goodman and Universal have entered into or may, from time to time,
enter into agreements including without limitation markup rebate programs, price
protection programs, and cooperative advertising agreements that may result in
price protection payments, rebates, discounts, credits, factory holdbacks,
incentive payments, co-operative advertising credits and other similar amounts
being due from Goodman to Universal (collectively, subject to the last sentence
in Section 6 hereof, “Program Payments”); and
 
WHEREAS, the Creditors wish to specify their relative rights and priorities with
respect to the KeyBank Collateral, the Consignment Inventory and the Goodman
Collateral, and agree as to other matters as set forth herein.
 
NOW THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, KeyBank and Goodman hereby agree
as follows:
 
1.        Consignment Inventory. The Consignment Inventory, whether now in
consignment or hereafter consigned, is and shall remain the property of Goodman
until such time as such Consignment Inventory is purchased by Universal from
Goodman pursuant to and in accordance with its agreements with Goodman as in
effect from time to time, at which time title to the purchased items of
Consignment Inventory shall be transferred to Universal.  KeyBank shall not have
or assert any interest in any Consignment Inventory that has not been purchased
by Universal from Goodman pursuant to and in accordance with the aforementioned
agreements between Universal and Goodman, whether the Consignment Inventory is
stored in bonded warehouses or not.  For purposes of clarity, any and all goods
shipped by Goodman to Universal for which title has not passed to Universal
pursuant to and in accordance with Universal’s agreements with Goodman shall be
considered Consignment Inventory for purposes of this Agreement.  For the
avoidance of doubt, if Consignment Inventory becomes proceeds owned by a
Borrower, such proceeds are subject to the KeyBank Lien and KeyBank shall have a
first and prior security interest with respect to such proceeds.
 
 
2

--------------------------------------------------------------------------------

 
 
Intercreditor and Lien Subordination Agreement
 
2.        Subordination.  Goodman hereby agrees (a) that (regardless of any
priority otherwise available to Goodman by law or by agreement) the Goodman Lien
and any other security interest which Goodman may now hold or may at any time
hereafter acquire in any or all of the KeyBank Collateral (other than the
Program Payments) is, shall be and shall remain fully subordinate to the KeyBank
Lien and any other security interest that KeyBank (or any of its affiliates) may
now or hereafter hold in the KeyBank Collateral (other than the Program
Payments), and (b) that the KeyBank Lien and any advances made by KeyBank
pursuant to the Credit Agreement or any related agreements, instruments or
documents, and any renewals, amendments, restatements, modifications (including
without limitation any increase in the principal amount or the interest rate or
any other change, including without limitation material changes, in the terms of
the Credit Agreement), replacements, or extensions thereof shall unconditionally
be and remain at all times a lien or charge on, and security interest in, the
KeyBank Collateral, prior and superior in all respects (other than with respect
to the Program Payments) to the lien or charge of the Goodman Lien on, and the
security interest of Goodman in, the KeyBank Collateral (other than the Program
Payments).  Goodman understands that in reliance upon and in consideration of
this subordination, specific loans and advances are being and will be made and,
as part and parcel thereof, specific monetary and other obligations are being
and will be entered into which would not be made or entered into but for said
reliance upon this subordination.  Goodman acknowledges and affirms that any
prior notices of purchase-money security interest sent to KeyBank (or any
previous lender to Universal) by Goodman and any future notices of
purchase-money security interest that may be sent to KeyBank by Goodman are
subject to the terms of this Agreement and do not affect the subordinations set
forth herein.
 
3.        Goodman Collateral.  KeyBank hereby agrees that (regardless of any
priority otherwise available to KeyBank by law or by agreement) the KeyBank Lien
and any other security interest which KeyBank may now hold or may at any time
hereafter acquire in any or all of the Program Payments is, shall be and shall
remain fully subordinate to the Goodman Lien and any other security interest
that Goodman may now or hereafter hold in the Program Payments, whether now
owned by Universal or hereafter acquired.  As set forth above, Goodman shall
have a junior lien on and security interest in the Purchased Inventory, the
proceeds of such Purchased Inventory, and the proceeds of the Consignment
Inventory.  Goodman shall not take, and does not currently hold, any lien or
security interest in or on any of the KeyBank Collateral other than the Goodman
Collateral.  KeyBank understands that in reliance upon and in consideration of
this subordination, Goodman may sell inventory to Universal and, as part and
parcel thereof, specific monetary and other obligations are being and will be
entered into which would not be made or entered into but for said reliance upon
this subordination.  KeyBank acknowledges and affirms that any prior notices of
purchase-money security interest sent to Goodman by KeyBank, and any future
notices of purchase-money security interest that may be sent to Goodman by
KeyBank are subject to the terms of this Agreement and do not affect the
subordinations set forth herein.
 
 
3

--------------------------------------------------------------------------------

 
 
Intercreditor and Lien Subordination Agreement
 
4.        UCC Financing Statements.  Creditors agree that the priorities and
subordinations set forth in this Agreement shall be applicable irrespective of
the time or order of creation or attachment of the parties’ respective security
interests, the time or order of filing any UCC Financing Statements, or the time
or order of giving or failure to give notice of, the creation, attachment, or
perfection of such security interests.  Goodman agrees that each UCC Financing
Statement filed by Goodman with respect to the Goodman Collateral shall include
(or, promptly after the effectiveness of this Agreement, shall be amended to
include) a statement that “This financing statement is subject to an
Intercreditor and Lien Subordination Agreement between Secured Party and KeyBank
National Association”.  Goodman agrees with KeyBank that it will take no further
action to perfect any security interest in the Goodman Collateral by
“possession”, “control”, or filing with any federal agency.
 
5.        Acknowledgment of Goodman.  Goodman hereby acknowledges and agrees
that KeyBank shall have the unfettered right to renew, amend, modify (including
without limitation to increase the principal amount or the interest rate or to
change, including materially, any other terms of the Credit Agreement), replace
or extend the Credit Agreement, any KeyBank Obligations or any agreement,
instrument or document related thereto without notice to or consent by Goodman,
and that the KeyBank Lien, as renewed, amended, replaced or modified from time
to time, shall remain superior in all respects to the Goodman Lien on the
KeyBank Collateral (other than the Program Payments).  No such renewal,
amendment, replacement, modification or extension shall affect any of the
priorities, subordinations or agreements set forth in this Agreement.
 
6.        Program Payments.  Notwithstanding anything to the contrary herein,
Goodman shall have a first and prior security interest in Universal’s rights to
any Program Payments that are owed from time to time but have not been paid to
Universal.  Goodman shall have the right to offset any Program Payments owed to
Universal by Goodman from time to time against amounts owed by Universal to
Goodman, including without limitation in the event of Universal’s
bankruptcy.  For clarification, following receipt by Universal of Program
Payments paid or delivered by Goodman, such amounts shall no longer constitute
Program Payments and shall become funds in which KeyBank shall have the first
and prior security interest.
 
7.         Exercise of Remedies.
 
a)           Goodman agrees not to enforce, ask for, demand, or sue for any
right or remedy in respect of any indebtedness or other obligations owing to
Goodman from one or more Borrowers (other than the Program Payments), whether
pursuant to any enforcement, collection, execution, levy, or foreclosure
proceeding or otherwise, in each case unless and until either (i) KeyBank has
specifically consented to said action in advance in writing, or (ii) the KeyBank
Obligations shall have been paid in full and the Credit Agreement has
terminated.  The immediately preceding sentence does not affect any rights that
Goodman has with respect to Consignment Inventory or Program Payments.  This
paragraph does not affect Goodman’s right to ask for, accept and retain (I)
payments for Purchased Inventory received from Universal in the ordinary course
of business, and (II) subject to Section 9 hereof, regularly scheduled payments
of principal and interest in respect of the Goodman Note.  Goodman agrees that
the Goodman Note shall not be amended after the date hereof without the prior
written consent of KeyBank, such consent not to be unreasonably withheld or
delayed.
 
 
4

--------------------------------------------------------------------------------

 
 
Intercreditor and Lien Subordination Agreement
 
b)           Goodman agrees, upon written request by KeyBank, to release its
liens and security interests in any Goodman Collateral (other than the Program
Payments), upon any sale, lease, transfer, or other disposition of such Goodman
Collateral or any part thereof.
 
c)           Goodman agrees not to (i) contest, or to bring (or join in) any
action or proceeding for the purpose of contesting, the validity, perfection,
priority or enforceability of the KeyBank Obligations or the KeyBank Lien with
respect to the KeyBank Collateral (so long as that priority is consistent with
the terms of this Agreement), or (ii) bring (or join in) any action or
proceeding seeking to avoid the KeyBank Obligations or the KeyBank Lien with
respect to the KeyBank Collateral (unless KeyBank is otherwise required to
release such lien pursuant to the provisions of this Agreement) or claiming any
prejudice or damage to Goodman or its interest resulting from any renewals,
amendments, modifications, replacements, or extensions of the Credit Agreement
or the KeyBank Lien.
 
d)           KeyBank agrees not to enforce, ask for, demand, or sue for any
right or remedy in respect of the Consignment Inventory or the Program Payments,
whether pursuant to any enforcement, collection, execution, levy, or foreclosure
proceeding or otherwise, unless and until Goodman has specifically consented to
said action in advance in writing.  The immediately preceding sentence does not
affect any rights that KeyBank has with respect to any KeyBank Collateral other
than the Program Payments.
 
e)           KeyBank agrees, upon written request by Goodman, to release its
liens and security interests in any specific Program Payments, upon any sale,
transfer or other disposition of such Program Payments.
 
f)            KeyBank agrees not to (i) contest, or to bring (or join in) any
action or proceeding for the purpose of contesting, the validity, perfection,
priority or enforceability of the obligations owed by Universal to Goodman or
the Goodman Lien with respect to any of the Goodman Collateral (so long as that
priority is consistent with the terms of this Agreement), or (ii) bring (or join
in) any action or proceeding seeking to avoid the obligations owed by Universal
to Goodman or the Goodman Lien with respect to the Goodman Collateral (unless
Goodman is otherwise required to release such lien pursuant to the provisions of
this Agreement).  KeyBank agrees not to contest, or to bring (or join in) any
action or proceeding for the purpose of contesting, the validity of Goodman’s
interest in the Consignment Inventory.
 
g)           Except as otherwise provided herein, no Creditor shall have any
obligation to the other Creditor with respect to any KeyBank Collateral, Goodman
Collateral, Consignment Inventory, or other indebtedness.  None of the
provisions of this Agreement shall be deemed or construed to constitute or imply
any commitment or obligation on the part of KeyBank or Goodman to make any
future loans or other extensions of credit or financial accommodations to
Universal or any other Borrower.
 
8.        Amendment of Documents.  KeyBank hereby acknowledges and agrees that
(i) Goodman may from time to time amend, restate or modify the Goodman Security
Agreement (provided that the breadth of the collateral description with respect
thereto is not expanded) and/or any of its other contractual agreements and
arrangements with Universal, including agreements and arrangements related to
Consignment Inventory but specifically excluding the Goodman Note, without
notice to or consent of KeyBank, and (ii) the Goodman Lien, as amended,
restated, or modified from time to time, shall remain superior in all respects
to the KeyBank Lien on all Program Payments.  No such amendment, restatement or
modification of any agreement or arrangement shall affect any of the priorities,
subordinations or agreements set forth in this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
Intercreditor and Lien Subordination Agreement
 
9.        Receipt of Payments.  If Goodman receives any payment on account of
any indebtedness or other obligations owing to Goodman from one or more
Borrowers (other than the Program Payments, or as payment for the Purchased
Inventory received in the ordinary course of business, or regularly scheduled
payments of principal and interest in respect of the Goodman Note), Goodman will
hold the amount so received in trust for KeyBank and will forthwith turn over
such payment to KeyBank in the form received (except for the endorsement of
Goodman where necessary) for application to the KeyBank Obligations (whether or
not due), in such order of application as KeyBank may deem
appropriate.  Universal shall not be permitted to prepay the Goodman Note, in
whole or in part, without the prior written consent of KeyBank, such consent not
to be unreasonably withheld or delayed.  If, at any time, an event of default,
or event which with the passage of time or the giving of notice, or both, would
constitute an event of default, has occurred and is continuing under the Credit
Agreement, then KeyBank or Universal (as the case may be) may thereafter send
written notice of such fact (a “Credit Agreement Default Notice”) to Goodman at
its address set forth above.  Goodman may accept and retain all regularly
scheduled payments of principal and interest in respect of the Goodman Note that
are received by Goodman prior to its receipt of a Credit Agreement Default
Notice from KeyBank or Universal.  If Goodman receives any payment in respect of
the Goodman Note from Universal after Goodman’s receipt of a Credit Agreement
Default Notice from KeyBank or Universal, Goodman will hold the amount so
received in trust for KeyBank and will forthwith turn over such payment to
KeyBank in the form received (except for the endorsement of Goodman where
necessary) for application to the KeyBank Obligations (whether or not due), in
such order of application as KeyBank may deem appropriate.
 
10.      Further Assurances.  Each of the Creditors will, at the expense of
Universal, at any time and from time to time promptly execute and deliver all
further instruments and documents, and take all further action, that the other
may reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable the Creditors to exercise and
enforce their respective rights and remedies hereunder.
 
11.      Representations and Warranties.  Each of the Creditors represents and
warrants to the other as follows:
 
a)            It has full power and authority to enter into, and perform, its
obligations under this Agreement; and
 
b)           This Agreement is binding upon it.
 
12.       Amendments, Etc.  No amendment, consent or waiver of any provision of
this Agreement shall in any event be effective unless the same shall be in
writing and signed by the Creditors, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
 
6

--------------------------------------------------------------------------------

 
 
Intercreditor and Lien Subordination Agreement
 
13.       Successors and Assigns.  This Agreement is made and entered into for
the sole protection and benefit of Creditors, their respective successors and
assigns, and no other person or persons shall have any right of action
hereunder.  The terms hereof shall inure to the benefit of and be binding upon
the successors and assigns of the Creditors.
 
14.       Entire Agreement.  This Agreement is the entire agreement between
Creditors with respect to the relative priorities of the KeyBank Lien and the
Goodman Lien and the other matters addressed herein, and supersedes any and all
other prior agreements and understandings regarding said matters, whether
written or oral, formal or informal.
 
15.       No Waiver; Remedies.  No failure on the part of either of the
Creditors to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law, except to the extent such remedies
provided by law are modified by the terms hereof.
 
16.       Governing Law.  This Agreement shall be governed by, and construed in
accordance  with, the laws of the state of New York.
 
17.       Effect on Security Interests.  Nothing contained in this Agreement is
intended to affect or limit, in any way whatsoever, the security interests or
liens that each of the parties has in any assets of Borrowers or any of their
affiliates, whether tangible or intangible, insofar as the rights of Borrowers
or any of their affiliates or other third parties not parties hereto are
involved.  The Creditors specifically reserve any and all of their respective
rights, security interests and rights to assert security interests as against
Borrowers or any of their affiliates, and any third parties.
 
18.       Termination.  The subordinations, agreements and priorities set forth
in this Agreement shall remain in full force and effect until all of the KeyBank
Obligations have been indefeasibly paid in full and all commitments to each
Borrower from KeyBank have been terminated, regardless of whether any party
hereto in the future seeks to rescind, amend, terminate or reform, by litigation
or otherwise, its respective agreements with any Borrower.
 
19.       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original as against any party
whose signature appears on it and all of which together shall constitute a
single instrument.  The Agreement shall become binding when one or more
counterparts, individually or taken together, bear the signatures of all
parties.  Delivery by fax or by encrypted e-mail or e-mail file attachment of
any counterpart to this Agreement will be deemed the equivalent of the delivery
of the original counterpart.
 
 20.      Miscellaneous.  Unless the context clearly requires otherwise, the
word “or” has the inclusive meaning represented by the phrase “and/or”.  The
headings in this Agreement are for purposes of reference only and will not limit
or otherwise affect the meaning hereof.  Any provision of this Agreement which
is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining terms of this
Agreement.  If the subordination provisions of any agreement, document or
instrument by and between a Creditor and Universal or by Universal in favor of a
Creditor conflict with the terms of this Agreement, the terms of this Agreement
shall govern the relationship between the Creditors.
 
 
7

--------------------------------------------------------------------------------

 
 
Intercreditor and Lien Subordination Agreement
 
 21.      Notices.  All notices, requests, consents, approvals, waivers and
other communications under this Agreement shall be in writing and be mailed or
delivered to the addresses first above written, or to such other address for a
party as shall be designated by such party in a written notice to the other
parties.  All such notices, requests and communications shall, when transmitted
by overnight delivery, be effective when delivered for overnight (next-day)
delivery, or if mailed, upon the second business day after the date deposited
into the U.S. mail, or if delivered, upon delivery.
 
[Remainder of page intentionally left blank.]
 
 
8

--------------------------------------------------------------------------------

 
 
Intercreditor and Lien Subordination Agreement
 
 22.      WAIVER OF JURY TRIAL.  EACH OF KEYBANK AND GOODMAN WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED
ON OR PERTAINING TO THIS AGREEMENT.
 
IN WITNESS WHEREOF, the Creditors have each caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.
 

 
GOODMAN:
          GOODMAN MANUFACTURING COMPANY,     L.P  
 
By:
GOODMAN HOLDING COMPANY, its       General Partner             By:      Name:
Mark M. Dolan     Title: V.P., Corporate Controller & Treasurer                
    GOODMAN COMPANY, L.P.     By: GOODMAN HOLDING COMPANY, its       General
Partner             By:     Name:  Mark M. Dolan     Title: V.P., Corporate
Controller & Treasurer                     GOODMAN SALES COMPANY            
By:      Name:  Mark M. Dolan     Title:  V.P., Corporate Controller & Treasurer
            KEYBANK:           KEYBANK NATIONAL ASSOCIATION             By:    
Name: Nadine M. Eames     Title: Vice President  

 
 
9

--------------------------------------------------------------------------------

 
 
Intercreditor and Lien Subordination Agreement

ACKNOWLEDGMENT AND CONSENT
 
Universal hereby acknowledges the provisions of the foregoing Agreement and
agrees to pay any expenses referred to therein as payable by it and otherwise to
abide by the terms of such Agreement.
 

 
UNIVERSAL:
      Universal Supply Group, Inc., a New York corporation        
 
By:
    Name:      Title:   

 
 
 10

--------------------------------------------------------------------------------